                               Case 1:18-cr-00375-VSB Document 133
                                                               132 Filed 06/04/20 Page 1 of 1




                                  June 4, 2020
    www.pecklaw.com
                                  Via ECF
1325 Avenue of the Americas
                  10th Floor
                                  The Honorable Vernon S. Broderick
       New York, NY 10019         United States District Judge
          tel. 212.382.0909       United States District Court
          fax 212.382.3456        Southern District of New York
                                  Thurgood Marshall United States Courthouse                    6/4/2020
                                  40 Foley Square, Room 415                         Sentencing in this matter is adjourned to October 9, 2020
              New York, NY
                                  New York, NY 10007                                at 10:00 a.m.
            Los Angeles, CA
               Oakland, CA        Re:       United States v. Ziskind, et al.
           Washington, D.C.                 Case No.: 18-cr-00375 (VSB)
                  Miami, FL
                 Chicago, IL      Dear Judge Broderick:
             River Edge, NJ
                  Austin, TX              We represent defendant Kevin Weinzoff in the above matter. Mr. Weinzoff
                  Dallas, TX      is currently scheduled to be sentenced on July 9, 2020. With the consent of the
                Houston, TX       Government and P.O. Colleen Tyler of U.S. Probation, and in light of the
                                  continuing challenges posed by the COVID-19 pandemic, we respectfully request
                                  1) an adjournment of Mr. Weinzoff’s sentencing to a convenient date for the Court
                                  in late September or early October 2020, and 2) that the due date for Probation’s
                                  final disclosure of the PSR be extended accordingly to allow defendant more time
               International      to provide additional documentation and information to Probation in advance of the
                  Alliances       final PSR disclosure.

                  Argentina
                                         Thank you for your attention to this matter.
                      Brazil
                                  Respectfully submitted,
                    Canada
                       Chile
                  Colombia         s/ Brian D. Waller___________
                 Costa Rica       Brian D. Waller
                 El Salvador
                    England       cc:       AUSA Andrew Thomas
                 Guatemala                  AUSA Robert Boone
                       India                P.O. Collen Tyler (via email)
                     Mexico
                    Panama
                       Peru
                   Uruguay
